 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 348Midwestern Personnel Services, Inc. and Chauffeurs, Teamsters and Helpers Local Union No. 215, a/w International Brotherhood of Teamsters, AFLŒCIO, and River City Holdings, Inc., d/b/a Rockport Concrete Co., Boonville Concrete Co. and Daviess County Ready-Mix, Party in Inter-est and Chauffeurs, Teamsters and Helpers Lo-cal Union No. 100, a/w International Brother-hood of Teamsters, AFLŒCIO, Party-in-Interest. Cases 25ŒCAŒ25503Œ2, 25ŒCAŒ25823Œ3, and 25ŒCAŒ25978Œ5 June 21, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On February 9, 2000, Administrative Law Judge Jane Vandeventer issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Mid-western Personnel Services, Inc., Olive Branch, Missis-sippi, and Louisville, Kentucky, its officers, agents, suc-cessors, and assigns shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 2(a).                                                            1 The Respondent has implicitly excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  The Respondent argues, for the first time in its brief to the Board, that its contract with Teamsters Local 836 was a valid and enforceable 8(f) prehire contract.  Sec. 8(f) of the Act, by its terms, applies only to employers engaged in the building and construction industry.  We note that the Respondent™s president, Samuel Ware, testified without contra-diction that the Respondent is not an employer primarily engaged in the construction industry.  Thus, we reject this untimely argument. The Respondent also argues, inter alia, that the unfair labor practice strike was converted to an economic strike by its signing of the infor-mal settlement agreement on February 18, 1998.  We find no merit in this argument.  The judge properly found that prior to the submission of the March 27, 1998, unconditional offer to return to work there had been no notice posting, no complete remedying of the pending unfair labor practices, and no assurances given to the employees that they would not be discharged for striking. 2 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). ﬁ(a) Within 14 days from the date of this Order, offer full reinstatement to the below-named employees to their former jobs or, if such jobs no longer exist, to substan-tially equivalent positions, without prejudice to their sen-iority or any other rights and privileges previously en-joyed and make them whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy sec-tion of the decision:  Brian Aldridge  Henry T. Langdon Jr. Chris Bolin  Randy Leinenbach William Buzzingham Robert Linendoll Jr. Wade Carter  Chris Means Anthony D. Clark Jeffrey Metcalf Steve Collins  Chris Pentecost Timothy Cronin Michael Pettit Jerry Fickas  Robert Taylor John Fritchley III Scott Taylor Donald Harris  Randal Underhill Greg Harris  Eric Webster Michael Herr  Gary Williams Preston Kellams David Wyatt  2.  Substitute the following for paragraph 2(b) and reletter the subsequent paragraphs. ﬁ(b) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-charges of the above-named employees, and within 3 days thereafter notify the employees in writing that this has been done and that the discharges will not be used against them in any way.ﬂ  3.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.   To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT refuse to reinstate employees after the end of a strike because they have engaged in an unfair labor practice strike. 331 NLRB No. 50  MIDWESTERN PERSONNEL SERVICES 349WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer full reinstatement to the following employ-
ees to their former jobs or, if
 those jobs no longer exist, 
to substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed and WE WILL make them whole for any loss of 
earnings and other benefits resulting from their dis-

charge, less any net interim earnings, plus interest
:  Brian Aldridge  Henry T. Langdon, Jr. 
Chris Bolin  Randy Leinenbach 
William Buzzingham Robert Linendoll, Jr. 
Wade Carter  Chris Means 
Anthony D. Clark Jeffrey Metcalf 
Steve Collins  Chris Pentecost 
Timothy Cronin Michael Pettit 
Jerry Fickas  Robert Taylor 
John Fritchley III Scott Taylor 
Donald Harris  Randal Underhill 
Greg Harris  Eric Webster 
Michael Herr  Gary Williams 
Preston Kellams David Wyatt 
 WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharges of the above-named employees, and WE 
WILL, within 3 days thereafter, notify each of them in 
writing that this has been done and that the discharges 
will not be used against them in any way.  
MIDWESTERN PERSONNEL SERVICES, 

INC. 
Steve Robles, Esq., 
for the General Counsel
.  James U. Smith III 
and W. Kevin Smith, Esqs
. (Smith & Smith
), of Louisville, Kentucky, for the
 Respondent.  
Ronald Allen, Esq. 
(Fine & Hatfield
), of Evansville, Indiana, 
for the Party-in-Interest
. DECISION STATEMENT OF THE CASE 
JANE VANDEVENTER, Administ
rative Law Judge.  This 
case was tried on September 20 and 21, 1999, in Evansville, 
Indiana.  The complaint allege
s that Respondent violated Sec-
tion 8(a)(1) of the Act by instructing employees to designate a 
particular union as their bargaini
ng representative, by threaten-
ing them with discharge if th
ey did not, and threatening em-
ployees with discipline, loss of employment and with legal 
action if they engaged in a strike.  The complaint also alleges 
that Respondent violated Section 
8(a)(2) of the Act by assisting 
and supporting a particular union and by recognizing it in the 

absence of the uncoerced support of a majority of employees.  
The complaint specifically requests that no remedy be ordered 
for the foregoing alleged violations because of a previous in-
formal settlement agreement.  Finally, the complaint alleges 
that Respondent violated Section 8(a)(3) of the Act by failing 
and refusing to reinstate unfair 
labor practice strikers immedi-
ately on their unconditional offer to return to work.  The Re-
spondent filed an answer denyi
ng the essential allegations in 
the complaint.  Party-in-Interest River City Holdings, Inc. 
(RCH), filed a motion seeking to be dismissed as a party-in-
interest.  After conclusion of the trial, posttrial briefs were filed 
which I have considered. 
Based on the testimony of the witnesses, including particu-
larly my observation of their demeanor while testifying, the 
documentary evidence, and the entire record, I make the 
following                                                           
FINDINGS OF FACT 
I.  JURISDICTION 
Respondent is a Tennessee co
rporation with offices and 
places of business in Olive Branch, Mississippi, and Louisville, 
Kentucky, where it is engaged in the business of personnel 

leasing, i.e., the provision of personnel and personnel services 
to other businesses.  During a 
representative 1-year period, 
Respondent provided services valued in excess of $50,000 di-

rectly to businesses outside Missi
ssippi.  Accordingly, I find, as 
Respondent admits, that it is an
 employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
I find the Charging Party (the Union) is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  UNFAIR LABOR PRACTICES 
A.  The Facts 
RCH is a corporation with an o
ffice in Evansville, Indiana, 
and is in the business of selli
ng concrete mix and related prod-
ucts from various locations, in
cluding Boonville and Rockport, Indiana, and Daviess County, Kent
ucky (also referred to as the 
Owensboro location).  Respondent provides transport and 
mixer truckdrivers to RCH at these three facilities, but not at 
RCH™s approximately 10 other faci
lities.  Respondent has had a 
business relationship with RCH since 1989.
3  In a related repre-
sentation proceeding, the Region
al Director for Region 25, on 
April 2, 1998, found that Respo
ndent and RCH were not joint employers, and found appropriate the following unit of Re-
spondent™s employees: 
 All transport and mixer truck drivers employed by 
Midwestern Personnel Services, Inc. who perform services 
for River City Holdings, Inc. at its Boonville and Rock-
port, Indiana and Daviess County, Kentucky facilities; 
BUT EXCLUDING all batch employees, mechanics, of-
fice clerical employees, professional employees, and all 
guards and supervisors as defined in the Act. 
 On October 28, 1998, the Board affirmed the decision of the 
Regional Director in the representation case, which was there-
after held in abeyance pending the outcome of the instant mat-
ter. Respondent oversees its employ
ees who work at the three 
RCH facilities from its Louisville, Kentucky office.  Jim 
Teegarden is the area manager of that location.  In addition, 
there are three dispatcher-managers, one at each RCH location, 
who are responsible for day-to-day dispatch and supervision of 
the drivers.  In the related representation case, the parties stipu-
 3 While Respondent currently has one collective-bargaining contract 
with a local union in the Norfolk, Vi
rginia, area, there is no collective-
bargaining history with respect to
 the employees involved prior to 
1997. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350lated that these individuals are 
supervisors within the meaning 
of Section 2(11) of the Act.   
1.  The Party-in-Interest 
RCH was named in the case caption as a party-in-interest, 
and has moved to be dismissed 
from the case.  The effect of 
naming a party as a ﬁparty-in-interestﬂ is to confer on that party 
the due process rights of notice and an opportunity to be heard 
and the right to present evidence, as set forth in the Board™s 
Rules and Regulations at Sec
tion 102.38.  Normally, a party 
who may have an interest in 
any remedy which might be or-
dered in a proceeding by virtue of a contractual relationship, for 
example, is named as a party-
in-interest.  Although RCH was 
originally named as a charged party in the instant charges, the 

charges were later amended to delete RCH as a potential re-
spondent.  RCH was found not to be a joint employer in the 
related representation case, and 
is not a respondent in the in-stant matter.  The General Couns
el stated that RCH was named 
as a party-in-interest
4 in the pleadings so that it would have notice of the proceedings and the right to appear and present 
evidence if it desired to do so.  The only matter presented at the 
hearing by RCH was its motion to di
smiss.  It is undisputed that 
RCH has a longstanding contract
ual relationship with Respon-
dent, which contract deals with the employees who drive its 
trucks.  As its status as a ﬁparty-in-interestﬂ confers apparently 
beneficial rights, and does not 
hold the threat of independent 
liability for any potential unfair labor practices, it is difficult to 
understand the reluctance of RCH to receive notice of these 
proceedings and to have an opportunity to be heard.  I deny its 
motion. 2.  The recognition of Local 836 
Respondent™s president, Samuel Ware, testified that in ap-
proximately April 1997,
5 he was informed by RCH that it had 
secured a contract to supply cem
ent products to a jobsite which 
was referred to as the ﬁAK Steel job.ﬂ  For this purpose, RCH 
planned to use its Rockport facility, and informed Respondent 
that it would need additional employees and that the AK Steel 
job was a union jobsite.  Accord
ing to Ware, he was informed 
that the Rockport employees needed to have union cards.  The 
AK Steel job was expected to last about 8 months. 
At that time, Respondent had a collective-bargaining rela-
tionship with Teamsters Local Union 836, located in Middle-
town, Ohio, covering some 40 employees in York, Pennsyl-
vania, which were leased to an employer other than RCH.  
Sometime in late May, Ware 
telephoned the Local 836 business 
agent with whom he dealt, To
m Kinman, and asked Kinman if he could ﬁcome intoﬂ Indiana.  Receiving an affirmative an-
swer, Ware arranged with Kinman that he would come to Indi-
ana to talk with Respondent™s em
ployees at Rockport.  At the 
time, there were approximately 
7 employees at Rockport, and 
the number of drivers there was expected to rise to about 16.  
Respondent employed approxima
tely 40Œ50 employees at all 
three RCH locations. 
Manager Teegarden testified that President Ware informed 
him in late May that Respondent
 already had a contract with 
Local 836 and that he was going to try to get an addendum ﬁoff 
of that contract that we already had in place with them.ﬂ  On 
instructions from President Ware, Manager Teegarden con-
                                                          
                                                           
4 Although the term ﬁparty-of-interestﬂ was used in the pleadings, 
the more common usage is ﬁparty-in-interest.ﬂ 
5 All dates hereafter are in 1997, unless otherwise specified. 
tacted Kinman and told him 
about Respondent™s operation and 
the hours of the employees. Kinman™s visit to Indiana occurred 
on June 2.   
Four employees testified about the meeting which was held 
at the end of the workday on that
 date.  The m
eeting took place at a restaurant called the Junc
tion which was near the Boonville 
plant at about 5:15 in the afternoon.  Both Tom Kinman of 
Local 836 and Manager Teegarden 
were present, as were the 
seven drivers then employed by Respondent at Rockport.  It is 

not disputed that Teegarden ope
ned the meeting and introduced 
Kinman to the drivers.  Employee Eric Webster testified Man-
ager Teegarden informed the employees they had to be union to 
be on AK Steel property, and if they signed the union card 
Kinman had given them, they would have a job, but if they did 
not, they would not have a job.  
Employee Fickas testified that 
Teegarden told employees they had to join the Union if they 

wanted a job at Rockport.6  Fickas also recalled Teegarden 
telling the employees that Re
spondent would ﬁdo an adden-

dumﬂ to its existing collective-ba
rgaining agreement with Local 
836.   
Manager Teegarden testified that
 at the start of the meeting 
he passed around an attendance list and secured the signature of 

each employee present.  It is undisputed that Teegarden did not 
remain in the meeting room for the entire meeting, but left for 
some portion of it.  Estimates 
of the amount of time he re-mained in the meeting ranged from 20 minutes to 35 minutes.  

Manager Teegarden testified that 
after he had been absent from the meeting for about 45 minutes, a driver asked him to return 
to the meeting for a question.  He recalled he was asked what 
would happen if the drivers did not want to join the Union.  
Teegarden testified he told the drivers if they voted the Union 
in, they would have to join the union, ﬁor something to that 
effect.ﬂ  He went on to claim he told them the reason for this is 
ﬁIndiana is not a right-to-work state,ﬂ although in testifying he 
tried unsuccessfully to say this
 phrase two times, and was fi-
nally able to repeat it af
ter counsel on the third try.
7  Employees 
testified there was no vote taken at this meeting, but they all 

signed cards for Local 836. 
President Ware testified he
 telephoned Kinman and negoti-ated a three-page addendum to the York, Pennsylvania, contract 
which addendum set forth the existing wages and benefits of 
Respondent™s Rockport drivers, except for a 20-cent-per-hour 
raise which Kinman asked for and Ware agreed to.  The re-
mainder of the contract was identical to that which was in force 
for the York drivers.  The wages, hours, and working condi-
tions reflected in the addendum were identical to those which 
had previously existed for Respo
ndent™s Rockport drivers, with 
the exception of the 20-cent-per-hour raise.   No employees 

were present during this telephone 
call.  Ware did not testify as 
 6 Webster and Fickas displayed the most detailed recollection of the 
four employees who testified.  Thei
r testimony is credited.  The other 
two employees, Linendoll and Means, recalled little of the June 2 meet-
ing aside from their testimony that 
Teegarden told them they had to 
sign a card (or join the Union) in order to have a job.  Means also testi-
fied that on the following day, Disp
atcher/Manager Sam 
Powers told all 
the drivers that they would have to join Local 836 in order to keep their 
jobs.  Sam Powers, stipulated as a s
upervisor in the representation case, 
did not testify.  However, none of the other three employees corrobo-
rated Means on this point, and I do not rely on it. 
7 I do not credit Teegarden™s testimony over that of the four employ-
ees regarding his answer to this crucial question.  He was unsure of his 
testimony on this point and was litera
lly unable to enunciate the phrase he claimed to have said at the time. 
 MIDWESTERN PERSONNEL SERVICES 351to exactly when he negotiated this agreement, but he did testify 
that the final copy, which was admitted as an exhibit, was typed 
in his office on June 2.  It 
was on this same date, after the 
workday was over, that Kinman met with the Rockport drivers 
and secured their union authorization cards.  According to 
Ware, Kinman faxed copies of the signed cards to Ware on the 
following day, June 3.  At anot
her point in his testimony, Re-
spondent™s counsel asked Ware if 
ﬁafterﬂ he received the cards 
authorizing Local 836, did he nego
tiate a contract with Kinman, 
to which he agreed.  Kinman did not testify at the trial.
8  De-
spite the apparent conflict in Ware™s testimony, I find that he 
ﬁnegotiatedﬂ and agreed on a c
ontract covering the Rockport 
drivers on June 2 before the drivers met with Kinman. 
3.  The events of July through October 
During July and August, there 
were several developments.  
Some of the Rockport drivers, as well as some of the drivers at 
the Boonville and Daviess County plants, signed union authori-
zation cards for the Charging Party Union.  The Union filed 
unfair labor practice charges against Respondent on July 29.  
According to Lewis Smith, then 
the secretary-treasurer of the 
Union, the Union also filed internal union charges against Lo-
cal 836 alleging that it had violated internal union policy by 
coming into the Union™s geogra
phical territory and entering 
into a contract with Respondent. 
 Also during this period, Local 
836 merged with another Teamsters Local, Local 100 of Cin-
cinnati, Ohio.  This merged local will henceforth be referred to 
as Local 100 or Local 836/100.    
By letter dated September 11, Local 100 informed Respon-
dent it was returning the union 
dues remitted for the month of 
August, and requesting dues for Respondent™s employees 
henceforth be remitted to the Union.  This followed a letter 
from the president of Local 100 to the International Union to 
the effect that it did not oppose ﬁthe transfer of these [Rock-
port] employees into Local Union No. 215, Evansville, Indi-
ana.ﬂ  Local 100, however, did not actually disclaim interest in 
representing Respondent™s employ
ees until a letter dated De-
cember 5.  There is no evidence of Local 100™s position or of 
any action by Local 100 with 
respect to the collective-bargaining agreement, e.g. whether it would still administer the 

agreement, whether it still considered the agreement to be valid, 
or whether it desired to transfer administration of the agreement 
to the Union.  
President Ware testified some
time during August or Septem-
ber, Kinman called him and told him that Local 100 could no longer represent Respondent™s empl
oyees.  Despite this, Ware 
testified he still believed the collective-bargaining agreement to 
be binding, not only on Respondent
, who had signed it, but also on the Union, which had neither 
negotiated nor signed it.  At 
the same time, Respondent continue
d to refuse to recognize the 
Union as the bargaining repres
entative of Respondent™s em-
ployees, whether solely at Rockport or in a broader unit.    
By letter dated October 1, th
e Union informed Respondent it 
represented a majority of Respo
ndent™s drivers at the Rockport, 
Boonville, and Daviess County plants, and requested recogni-
tion, apparently in a unit comprising all three locations.  Al-
though there were subsequent di
scussions between the parties 
which will be summarized below,
 Ware testified Respondent never recognized the Union in any unit.   
                                                          
 8 Kinman was apparently equally avai
lable to all parties, and I draw 
no inferences from any party™s fa
ilure to call him as a witness. 
4.  The events of December  
In late November, according to Manager Teegarden, he 
learned through an anonymous telephone call of the possibility 
of a strike against Respondent. 
 He held a meeting with em-
ployees, but the rumor was not confirmed by them.  Teegarden 
warned the employees the contra
ct with Local 100 contained a 
no-strike clause.  The employees 
told him they wanted to hear 
what President Ware had to say. 
On December 1 and 2, pursuant to a request by Teegarden, 
President Ware visited the thr
ee plants and spoke to the em-ployees.  According to employees Webster and Fickas, Ware 

told the employees he had heard rumors that the employees 
might strike.  He told them because of the no-strike clause in the collective-bargaining agreement with Local 100, the em-
ployees could be fired if they struck Respondent, and they 
could also be sued.  Ware™s tes
timony was consistent with that 
of the employees on this point.  Ware also testified that during 

these meetings some employees told him they wanted a local 
union to represent them, not one from Ohio. 
A few days later, Wa
re sent Rockport, Boonville, and Davi-
ess County employees a letter dated December 3 in which he 
reiterated his position that the collective-bargaining agreement 
was in force, ﬁuntil proven different by the NLRB at the hear-
ing scheduled for January 20, 1998,ﬂ and its no-strike clause 
rendered any strike action by the employees unprotected.  He 
further reiterated they could be disciplined or sued for such 
activity.  
5.  Discussions between Respondent and the Union 
Following the Union™s October 1 demand for recognition, 
there was no contact between the parties until December.  In 

early December, Ware received a disclaimer letter from Local 
100.  At around the same time, 
he telephoned Union Secretary-
Treasurer Lewis Smith and offe
red to meet concerning Re-
spondent™s employees.  On about December 16 President Ware 
met with Lewis Smith and Joe DiMatteo at an O™Charley™s 
restaurant.  In his testimony, Ware described this meeting as 

ﬁinformational.ﬂ  It is undisputed that Respondent and the Un-ion discussed the language of the Local 100 collective bargain-

ing agreement, pension issues
, whether Respondent and RCH 
were joint employers, and settlement of the unfair labor prac-

tice charges.  Ware subseque
ntly, in a December 19 letter, 
made a written offer to recognize the Union in exchange for 
withdrawal of the unfair labor practice charges.   
On December 22, in a telephone call to follow up on this let-
ter, Lewis Smith and Ware disc
ussed the previously raised 
issues, but did not resolve any of
 them.  Smith stated he would 
send Ware some information co
ncerning the Teamsters pension 
plan, and he subsequently did 
so.  On January 14, 1998, Re-
spondent and the Union held th
eir second meeting, at which 
they exchanged initial contract proposals and went over each of 
the proposals.  Agreements on a fe
w articles of 
a potential con-tract were made, but major s
ticking pointsŠincluding recogni-
tion, pension, duration, and othe
rsŠremained.  At the close of 
this essentially first bargaining session, President Ware re-
marked he believed the parties were at impasse.   
6.  The strike 
On the evening before the January 14, 1998, meeting de-
scribed above, there had been 
a meeting of Respondent™s em-

ployees at the Union™s office.  Lewis Smith and DiMatteo re-
ported to the employees on the progress of their contacts with 
Respondent up until that date, January 13, 1998.  There were a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352number of issues raised by employees or discussed between 
Lewis Smith and employees about
 the conduct of Respondent.  
According to the testimony of Joe DiMatteo and Lewis Smith, 

employees complained about bei
ng harassed and threatened by 
Respondent concerning their right to strike.  They complained 
Respondent was still trying to enforce the no-strike clause in 
Respondent™s agreement with Local 836/100, even though that 
union had disclaimed interest in representing the employees.   
President Ware™s oral threats to enforce the no-strike clause and 

impose discipline on employees w
ho struck Respondent at the 
early December meetings as well 
as his letter repeating those 
threats were complained of by employees.  The employees also 
expressed great frustration at the lack of any progress in the 
Union™s December discussions with Respondent.  After some 
discussion among the meeting, a strike vote was suggested by 
an employee and one was taken.  The employees voted to strike 

Respondent, but acceded to DiMatteo™s suggestion they await 
the outcome of the following day™s discussions with Respon-
dent, and empower DiMatteo to decide on the timing of the 
strike. 
After the January 14, 1998, meeting produced no agreement 
on the various issues between the parties, DiMatteo, on January 
15, 1998, decided the strike should begin on January 17, 1998, 

and began to inform the employees.  On the following day, 
January 16, 1998, both Respondent
 and RCH signed an infor-mal Board settlement agreement which dealt with the allega-

tions of 8(a)(1) and (2) violations surrounding the June 2 meet-
ing and subsequent contract wi
th Local 100.  On January 21, 
1998, the Union filed additional unfair labor practice charges 

alleging the December 1 meeting comments and the follow-up 
letters by President Ware as violations of Section 8(a)(1).  The 
Union did not enter into the 
January 16, 1998, settlement 
agreement, and this agreement was never approved by the Re-
gion. On January 17, 1998, the Union began a strike against Re-
spondent.  It is not disputed th
at throughout the strike, picketers 
carried signs which read, ﬁOn Strike,ﬂ identified Respondent, 
and included the words, ﬁunfair labor practices.ﬂ  These signs 

were supplied by the Union and no other signs were used.  The 
strike continued until March 27, 1998, on which date the Union 
made an unconditional offer to return to work on behalf of the 
striking employees.  The parties 
stipulated there were 26 strik-
ers on that date.  The names of the 26 individuals were also 
stipulated. 
7.  Discussions and sett
lement during the strike 
On February 12, 1998, Lewis Sm
ith and DiMatteo met with 
Respondent™s counsel, Jim Smith, 
and a federal mediator at a 
restaurant to discuss a possible settlement of the entire matter.  
The parties discussed some of the terms of a potential collec-
tive-bargaining agreement which had been discussed at the 
January 14, 1998, meeting, e.g.
, duration, pension, recognition 
by Respondent, recognition or a le
tter guaranteei
ng the contract 
by RCH, insurance, and wages.  
Seniority of returning strikers 
was also discussed, as was a possible agreement on a represen-
tation election to be conducted by the Board.  No resolution 
was reached on any of the issues raised. 
On February 18, 1998, Respondent and RCH signed an in-
formal settlement agreement purporting to remedy the alleged 
unfair labor practices of June and December.  By this date, the 
expected 8-month duration of the 
AK Steel job was nearly at an 
end.  In addition to an undertaking by both Respondent and 
RCH to cease to enforce the collective-bargaining agreement 
which Respondent had entered into with Local 836/100, the 
settlement included as a remedy the requirement that a notice 
be posted.  The Union did not enter into the settlement agree-
ment.  The settlement agreemen
t was approved by the Regional 
Director for Region 25 on February 27, 1998.  The settlement 

agreement contained a reservation of evidence provision as 
follows:  SCOPE OF THE AGREEMENTŠThis Agreement 
settles only the allegations in the above-captioned case(s), 
and does not constitute a settlement of any other case(s) or 
matters.  It does not preclude persons from filing charges, 
the General Counsel from prosecuting complaints, or the 
Board and the courts from findi
ng violations with respect to the matters which precede the date of the approval of 
this Agreement regardless of whether such matters are 
known to the General Counsel or are readily discoverable.  
The General Counsel reserves the right to use the evidence obtained in the investigation and prosecution of the above-
captioned case(s) for any relevant purpose in the litigation 
of this or any other case(s), and a judge, the Board and the 
courts may make findings of 
fact and/or conclusions of 
law with respect to said evidence. 
 The notice which was a part of the settlement agreement was 
posted by Respondent from approximately April 20 through 
June 20, 1998. B.  Discussion and Analysis 
1.  The settlement agreement 
Initially, it must be determined whether the settlement 
agreement bars litigation of the alleged 8(a)(1) and (2) viola-

tions which occurred in June and 
the 8(a)(1) allegations in early 
December.  The General Counsel has alleged this conduct vio-
lates the Act, has asked that find
ings of fact and conclusions of 
law be made thereon, but has requested no remedy be ordered, 
as the conduct was the subject of
 an informal unilateral settle-
ment agreement, and a notice wa
s posted to remedy the alleged 
violations from approximately 
April 20 through June 20, 1998.  
The settlement agreement contained a reservation of evidence 
clause as set forth above. 
It is well settled that conduct wh
ich has been the subject of a 
settlement agreement may not be litigated in a subsequent pro-
ceeding except under certain circumstances, e.g., where the 
conduct is used as background evidence (see, e.g., 
Mooresville 
IGA Foodliner, 284 NLRB 1055 (1987)), where the settlement 
agreement has been set aside for valid reasons, or where the 
right to litigate the conduct has been specifically reserved.  

Hollywood Roosevelt Hotel Co., 235 NLRB 1397 (1978).  The 
Board has recently reaffirmed this general principle in 
B & K 
Builders, 
325 NLRB 693 (1998).  In that case, the Board spe-
cifically held that a reservation of evidence clause identical to 
the one in this case acted effectively to permit litigation of pre-
settlement conduct. 
Even more recently, the Board has held in a case similar to 
the instant case, in which the reinstatement rights of strikers 
was an issue, that an identical reservation of evidence clause 
permitted the litigation of presettlement conduct where that 
conduct was determinative of th
e nature of a strike, i.e., 
whether the strike was an unfair 
labor practice strike or an eco-nomic strike.  
Outdoor Venture Corp
., 327 NLRB 706 (1999).  
On the basis of this clear and specific Board precedent, I find 

the presettlement conduct may be litigated in this proceeding. 
 MIDWESTERN PERSONNEL SERVICES 3532.  The recognition of Local 836/100 
The Board has long held that an employer may not assist a 
union to the extent that employees are encouraged, influenced, 
or coerced into choosing that un
ion to represent them.  While 
such assistance is often overt, even more subtle assistance may 
constitute a potent advantage to the union, and may violate the 
Act.  See, e.g., 
Sound One Corp., 317 NLRB 854, 859 (1995); Alton Belle Casino, 314 NLRB 611, 628 (1994); Famous Cast-ings Corp., 301 NLRB 404, 407 (1991); 
Vernitron Electrical 
Components, 221 NLRB 464, 465 (1975). 
In this case, several factors 
show Respondent™s assistance to 
Local 836, later Local 100.  Re
spondent contacted the Local 
836/100 representative, Kinman, and invited him to come and 
talk to the employees.  More than this, President Ware actually 
offered to sign a contract covering the Rockport employees in 
their first conversation, prior to
 any indications of employees™ 
sentiments.  Most terms of the collective-bargaining agreement 
were discussed and some were agreed on in the same conversa-
tion.  On June 2 Kinman and 
Ware spoke again on the tele-
phone and finalized agreement on
 a contract, changing only one 
term of employment from exis
ting employment terms and con-
ditions (the 20-cent-per-hour-i
ncrease).  No employee was 
present on either telephone call, and there is no evidence of any 

employee input into these ﬁnego
tiations.ﬂ  Ware had the con-
tract typed up in his office on that day.  All this occurred on the 

same day Kinman met with empl
oyees, but before any meeting 
with employees.  Ware did not receive any evidence of em-

ployee sentiment concerning this
 union until the next day, June 
3, when Kinman sent him copies
 of seven authorization cards 
by datafax.  No neutral third party was asked to check or au-
thenticate the authorization cards. 
At the meeting which Kinman held with employees after 
work on June 2, Respondent™s Manager Teegarden not only 
introduced the Local 836 represen
tative, but also required all 
the drivers to sign an attendance list showing they were present 
at the meeting with Kinman.  At that meeting employees were 
not offered any chance to co
mment on what would be negoti-
ated on their behalf; they were simply informed as to what had 
already been negotiated.  Fina
lly, Manager Teegarden threat-
ened the employees with loss of their jobs if they did not sign 

the cards for Local 836. 
Even in the absence of threat
s the actions of Respondent in 
arranging and attending the union m
eeting, as well as taking 
roll there constitute unlawful a
ssistance to Local 836/100.  The 

taking of a written attendance 
list would certainly imply to 
employees their attendance and actions at the meeting were 
being watched and noted by Respondent.  Such actions taken 
together express to employees the employer™s preference for a 
particular union.  
Famous Castings Corp
., supra at 407; 
Verni-tron Electrical Components
, supra at 465.  When the additional fact the drivers™ employment was threatened if they failed to 
designate Local 836 as their repr
esentative is considered, the 
conclusion becomes inescapable that the employee sentiment as 

expressed by their signing of au
thorization cards on June 2 was coerced.  
Kosher Plaza Supermarket
, 313 NLRB 74, 85 (1993). 
Respondent™s actions in assisting Local 836 in negotiating 
with and recognizing it in the absence of an uncoerced major-
ity, and in entering into a collective-bargaining agreement with 
it, all violate Section 8(a)(2) of the Act.  In addition, these ac-
tions and the threats of loss of employment made to employees 
on June 2 violate Section 8(a)(1) of the Act. 
3.  The alleged threats in December 
Respondent™s undisputed statem
ents to employees in early 
December to the effect that any strike activity they might en-

gage in would be unprotected, and would subject them to disci-
pline and possible discharge were
 based on the faulty premise 
that a valid collective-bargaining agreement containing a valid 
no-strike clause existed.  President Ware clothed his threats of 
discharge to employees in the language of a spurious ﬁlegal 
position.ﬂ  Such language does not act to insulate this conduct 
from scrutiny. 
There was, in fact, no valid collective-bargaining agreement 
covering the employees.  As President Ware freely admitted, 
Respondent never recognized th
e Union, and certainly never 
entered into a collective-bargaining agreement with it.  With 
respect to the collective-bargaining agreement with Local 
836/100, it was void, since it was en
tered into in violation of Section 8(a)(2) of the Act, as noted above.  Certainly the no-
strike clause in this void agreement could not act to legitimate 
Ware™s threats.  Respondent cert
ainly cannot use even this spu-
rious agreement in an attempt to legitimize its threats to the 
employees at the Boonville and 
Daviess County locations; the 
Local 836/100 agreement never purported to cover the employ-
ees at those two locations.  The oral threats at meetings, as well 
as the threat by letter to employees that strike activity could 
result in discipline or a lawsuit violated Section 8(a)(1) of the 
Act. 
Respondent has argued that th
e collective-bargaining agree-ment referred to by President Ware was actually a valid agree-
ment, and had been adopted by the Union.  There is support for 
neither of these contentions.  No true collective-bargaining 
agreement can exist where the very foundation of a collective-
bargaining relationship, recogniti
on of the collective-bargaining 
representative, is absent, and 
there is no dispute that Respon-
dent never recognized the Union 
as such representative.  Re-
spondent has pointed to no evidence which would clearly and 
unequivocally show the Union adopted, ratified, or executed 

the June 2 agreement.  In an attempt to support its defense, 
Respondent has cited testimony from Lewis Smith, in response 
to leading questions, to the effect the June 2 collective-
bargaining agreement was a starting point for the negotiations.  
In view of the fact the Union had filed unfair labor practices 
alleging the June 2 agreement 
was invalid, Lewis Smith™s tes-
timony on this point does not show clearly that the Union had 
adopted or ratified the June 2 agreement. 
Respondent™s argument the ﬁnegotiationsﬂ between Respon-
dent and the Union were ordinary collective bargaining (and 
therefore the strike was solely an economic one) is likewise 
inconsistent with its position th
e June 2 contract was a valid one.  If Respondent had an enforceable agreement, the bargain-
ing would be, at most, mid-term 
bargaining, and the assertedly 
valid no-strike clause would then
 block a legal strike.  Respon-
dent has not gone so far as to suggest this latter idea, thus, un-
dermining its defense. 4.  The strike 
Longstanding Board precedent teaches that so long as unfair 
labor practices are one of the motivating factors in a strike, the 
strike will be considered to be
 an unfair labor practice strike.  
See, e.g., 
Dorsey Trailers, Inc
., 327 NLRB 835, 856 (1999); 
Mohawk Liqueur Co
., 300 NLRB 1075, 1085 (1990).  This 
characterization is of crucial 
importance because of the differ-
ence in the reinstatement rights of the strikers.  Unlike eco-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354nomic strikers, unfair labor practice strikers are entitled to rein-
statement immediately upon their 
unconditional offer to return 
to work.  
Dorsey Trailers, Inc
., supra at 856. 
In the instant case, the record
 evidence supports the conclu-
sion Respondent™s unfair labor pr
actices were a contributing 
factor to the employees™ decision to strike.  The timing of the 
unfair labor practices, the discus
sion at the meeting of January 
13, 1998, and the picket signs of the strikers, all tend to show 
that the strike was motivated by the unfair labor practices of 
Respondent.  Relatively fresh in the minds of the employees 
were the threats of Respondent to
 discharge them made in De-
cember.  The fact that these threats were explicitly premised on 
the void collective-bargaining agreement which had been 
foisted on the employees by Res
pondent in violation of Section 
8(a)(2) some 6 months earlier se
rved to revive the employees™ 
resentment of those events, and 
to stir fresh anger that Respon-dent was still inconsistently asserting the validity of that con-

tract even in the face of Local 836/100™s disclaimer.  While it is 
clear that the employees™ frustration at the lack of an agreement 
between Respondent and the Union was one motivating factor 
in their decision to strike, it was not the only factor.  In addi-
tion, their frustration over this lack of a resolution is properly 
characterized as frustration over the continuation of Respon-
dent™s unfair labor practices and refusal to resolve them since, 
as discussed below, the discussions between Respondent and the Union were actually settleme
nt discussions, rather than 
traditional collective bargai
ning over economic issues. 
Respondent™s attempt to characterize the strike as solely an 
economic one is doomed to failure. 
 In support of this position, 
Respondent has argued that its discussions with the Union were 

actual collective bargaining.  At the time these two face-to-face 
meetings and several phone conv
ersations took place, Respon-
dent was taking the position that 
it was already party to a valid 
collective-bargaining agreement negotiated with a different 
local union.  In fact, Respondent never recognized the Union as 
the representative of its employee
s, and therefore, it is inconsis-
tent for Respondent to assert it was ﬁbargainingﬂ with the Un-
ion.  As shown by the fact th
at at the outset of discussions, 
withdrawal of the unfair labor practice charges was offered by 

Respondent as a quid pro quo for recognition and bargaining, 
these discussions were essentially settlement discussions.  From 
the welter of contradictory concepts and theories asserted by 
Respondent, no clear defense emerges.
  It is apparent that Re-
spondent™s defense that the stri
ke was solely an economic one 
cannot stand. 
The same holds true for Respondent™s argument that the 
strike was somehow converted to 
an economic strike by discus-
sions between the Union and Re
spondent™s attorney attended 

by a federal mediator on February
 12, 1998.  At 
that meeting, specific terms of a potential collective-bargaining agreement 
were indeed discussed between th
e parties, but the subject of a 
representation election was also discussed, and the fact that 
Respondent had not recognized the 
Union was still true on that 
date (and remains true to the date of the trial).  Neither were the 

unfair labor practice charges settled between the parties at the 
meeting.  It is therefore clear that this one meeting, which par-
took more of the character of 
settlement discussions than of 
collective bargaining, cannot possi
bly have the effect of con-
verting an unfair labor practice strike to solely an economic one. Neither can the informal settlement agreement which was 
signed by Respondent on February 18, 1998, operate to change 
the character of the strike in so
me manner, or to
 dissipate the 
effects on employees of Responde
nt™s unfair labor practices.  
There could be no instant disappearance of these unfair labor 

practices and their effects on the date of the execution of the 
settlement agreement.  As recently held by the Board in 
Out-door Venture Corp
., supra at 709, the posting of a notice for a 
full 60-day period is not to be taken lightly nor treated as 
merely a form.  There was not and could not have been any 
effective remedy until the notice was posted, and posted for the 
full 60-day period.  The unconditional offer to return to work 
was made on behalf of the employees by the Union on March 
27, 1998, more than 3 weeks before the notice was initially 
posted by Respondent on April 20, 1998.  On March 27, 1998, 
the remedy had not even begun to take effect, much less 
achieved its effect.  I reject an
y contention that either Respon-
dent™s February 12, 1998, meeti
ng with the Union or the infor-mal settlement agreement converted
 the strike to an economic 
strike. 
It is undisputed that the Union made an unconditional offer 
to return to work on behalf of the remaining 26 strikers on March 27, 1998, and that Responde
nt refused to reinstate them 
immediately, treating them instea
d as economic strikers.  I find 
that Respondent™s conduct in thus
 refusing immediately to rein-
state the strikers violates 
Section 8(a)(3) of the Act. 
There was evidence offered at the trial that at some time fol-
lowing the March 27, 1998, offer to return to work, some of the 
strikers were sent letters offering them certain work.  The issue 
of reinstatement offers to these and other employees will be left 
to the compliance stage of this proceeding. 
CONCLUSIONS OF LAW 
1.  By assisting and supporting Local 836/100, and by recog-
nizing it in the absence of an uncoerced majority of employees 
having designated it as their co
llective-bargaining representa-
tive, Respondent has violated Section 8(a)(2) of the Act. 
2.  By threatening employees 
with loss of employment if 
they did not choose Local 836/100 to represent them, Respon-

dent has violated Section 8(a)(1) of the Act. 
3.  By threatening employees 
with discipline and discharge 
for engaging in protected c
oncerted activity, Respondent has 
violated Section 8(a)(1) of the Act. 
4.  By failing and refusing to
 reinstate employees who en-
gaged in an unfair labor practi
ce strike immediately upon their 
unconditional offer to return to work, Respondent has discrimi-
nated against these employees a
nd has violated Section 8(a)(3) 
and (1) of the Act. 
5.  The violations set forth 
above are unfair labor practices affecting commerce within the meaning of the Act. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I shall recommend that it be required to cease 
and desist therefrom and to take certain affirmative action nec-
essary to effectuate the policies of the Act.  I shall not recom-
mend any additional remedy for the violations of Sections 
8(a)(1) and (2) found above, as
 Respondent has previously 
posted a notice to employees. 
Respondent having wrongfully refused to reinstate the fol-
lowing employees at the conclusion of the strike, I shall rec-

ommend that Respondent offer th
em immediate reinstatement to their former jobs, or, if such jobs no longer exist, to substan-tially equivalent jobs, without 
prejudice to their seniority and 
other rights and privileges: 
 MIDWESTERN PERSONNEL SERVICES 355 Brian Aldridge  Henry T. Langdon Jr. 
Chris Bolin  Randy Leinenbach 
William Buzzingham Robert Linendoll Jr. 
Wade Carter  Chris Means 
Anthony D. Clark Jeffrey Metcalf 
Steve Collins  Chris Pentecost 
Timothy Cronin  Michael Pettit 
Jerry Fickas  Robert Taylor 
John Fritchley III Scott Taylor 
Donald Harris  Randal Underhill 
Greg Harris  Eric Webster 
Michael Herr  Gary Williams 
Preston Kellams  David Wyatt 
 I shall also recommend that Respondent be ordered to re-
move from the employment records of the above-named em-
ployees any notations relating 
to the unlawful action taken 
against them and to make them whole for any loss of earnings 
or benefits they may have suffered due to the unlawful action 
taken against them, in accordance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest, as computed in accordance 
with New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9 ORDER The Respondent, Midwestern Personnel Services, Inc., Olive 
Branch, Mississippi, and Louisville, Kentucky, its officers, 
agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Discriminating against its employees by failing and refus-
ing to reinstate them upon their unconditional offer to return to 

work at the conclusion of the strike. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the exercise of their Section 7 
rights. 2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act: 
(a) Offer immediate and full reinstatement to the below-
named employees to their former
 jobs and, if those jobs no 
longer exist, to substantially eq
uivalent jobs without prejudice to their seniority or other rights and privileges and make them 
whole in the manner described in the remedy section: 
 Brian Aldridge  Henry T. Langdon Jr. 
Chris Bolin  Randy Leinenbach 
William Buzzingham Robert Linendoll Jr. 
                                                          
                                                           
9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
Wade Carter  Chris Means 
Anthony D. Clark Jeffrey Metcalf 
Steve Collins  Chris Pentecost 
Timothy Cronin  Michael Pettit 
Jerry Fickas  Robert Taylor 
John Fritchley III Scott Taylor 
Donald Harris  Randal Underhill 
Greg Harris  Eric Webster 
Michael Herr  Gary Williams 
Preston Kellams  David Wyatt 
 Further, Respondent will remove from the employment re-
cords of the above-named employees any notations relating to 

the unlawful action 
taken against them. 
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records, if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order.  
(c) Within 14 days after service by the Region, post at its fa-
cilities in Rockport, Indiana, Boonville, Indiana, and Daviess 

County, Kentucky, and all other 
places where notices customar-
ily are posted, copies of the attached notice marked ﬁAppen-
dix.ﬂ10 Copies of the notice, on forms provided by the Regional 
Director for Region 25 after being signed by the Respondent™s 
authorized representative, sha
ll be posted by the Respondent 
immediately on receipt and main
tained for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by an
y other material.  In the event 
that the Respondent has gone out of business or closed the fa-
cility involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice to all 
current employees and former employees employed by the 
Respondent at any time since March 27, 1998. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 